DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 12-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claims, the cited prior art references on record do not anticipate or render obvious the recited limitations, either alone or in combination within the context of the whole claim: a graphics processing unit or general purpose processing unit comprising a plurality of execution units (EUs); the EUs comprising decompression circuitry to decompress bounding volume hierarchy (BVH) data, the decompression circuitry comprising: a shift unit to shift a designated amount of quantized min and/or max-values in accordance with a first set of bits that indicate what value is needed to extract from the min and/or max-values, wherein N bits are output from the shift unit; an invert unit to invert the N bits if the first set of bits indicate that a decompressed max value is to be computed or pass through the N bits if the first set of bits indicate that a decompressed min value is to be computed; a multiplication unit to multiply the N bits with a scale value to generate a multiplication result; and an addition unit 
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC N DOAN/Examiner, Art Unit 2619